 



Exhibit 10.24.1

FIRST AMENDMENT
TO
SERVICES AGREEMENT

THIS FIRST AMENDMENT TO SERVICES AGREEMENT (this “Amendment”) is made and
entered into as of November 30, 2007, by and between Immediatek, Inc., a Nevada
corporation (together with its successors, “Immediatek”), and Radical Incubation
LP, a Delaware limited partnership (together with its successors, “Incubation
LP”). Each initially capitalized term used but not otherwise defined herein
shall have the meanings assigned to it in the Services Agreement (hereinafter
defined).

RECITALS:

WHEREAS, Immediatek and Incubation LP are parties to that certain Services
Agreement, dated as of September 1, 2007 (the “Services Agreement”); and

WHEREAS, Immediatek and Incubation LP desire to amend the Services Agreement to
the extent provided in this Amendment.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Amendment and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

1. Amendments to the Services Agreement.

(a) Section 2 of the Services Agreement is hereby deleted in its entirety and
replaced with the following:

“2. Term. The term (the “Term”) of this Agreement shall continue until
December 31, 2007.”

(b) Section 3 of the Services Agreement is hereby deleted in its entirety and
replaced with the following:

“3. Compensation. As compensation for the services provided to Immediatek by
Incubation LP under this Agreement, Immediatek hereby agrees to pay monthly to
Incubation LP the sum of the Monthly Personnel Amounts (hereinafter defined),
which in no case shall exceed $53,000 in the aggregate in any given month (the
“Monthly Fee”). For purposes of this Agreement, “Monthly Personnel Amount” shall
mean for each person providing services hereunder during said particular
calendar month, the product of (i) the sum of said person’s then current monthly
salary and the monthly cost of his or her medical benefits and (ii) the
percentage of said person’s total working time that he or she expended providing
services hereunder. The Monthly Fee shall be due and payable within ten
(10) days of the last day of each calendar month (each a “Payment Date”),
commencing with the first Payment Date following the date first written above.”





1



--------------------------------------------------------------------------------



 



 

2. Miscellaneous.

(a) Effect of Amendment. Immediatek and Incubation LP hereby agree and
acknowledge that, except as expressly provided in this Amendment, the Services
Agreement remains in full force and effect and has not been modified or amended
in any respect, it being the intention of Immediatek and Incubation LP that this
Amendment and the Services Agreement be read, construed and interpreted as one
and the same instrument. To the extent that any conflict exists between this
Amendment and the Services Agreement, the terms of this Amendment shall control
and govern.

(b) This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument. This Amendment will become effective when one or more
counterparts have been signed by each of the parties and delivered to the other
parties. For purposes of determining whether a party has signed this Amendment
or any document contemplated hereby or any amendment or waiver hereof, only a
handwritten original signature on a paper document or a facsimile copy of such a
handwritten original signature shall constitute a signature, notwithstanding any
law relating to or enabling the creation, execution or delivery of any contract
or signature by electronic means.

SIGNATURE PAGE FOLLOWS

 

2

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Immediatek and Incubation LP have executed this Amendment as
of the day and year first above written.

                        Immediatek:   IMMEDIATEK, INC.,
    a Nevada corporation
         
 
  By:   /s/ DARIN DIVINIA          

 
  Name:   Darin Divinia     Title:   President & Chief Executive Officer
                    Incubation LP:   RADICAL INCUBATION LP,
    a Delaware limited partnership
              By:   Radical Incubation Management LLC,
        a Delaware limited liability company,

 
      its general partner          
 
      By:   /s/ MARTIN WOODALL
 
           
 
      Name:
Title:   Martin Woodall
Vice President

 

3

 

3